Citation Nr: 1809978	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-20 729 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to February 14, 2017 for post traumatic stress disorder (PTSD) and panic disorder without agoraphobia and an initial rating in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1987 to May 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in an August 2012 Travel Board hearing.  

This case was previously before the Board in August 2014 when it was remanded for additional development.  A September 2017 rating decision granted an increased (50 percent) rating for the Veteran's variously diagnosed psychiatric disorder, effective February 14, 2017.  As the maximum rating has not been assigned, the Veteran has continued his appeal, and the claim has been characterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

A review of the evidence reasonably raises a claim for TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such is not a separate claim, but a part of the claim on appeal.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's panic disorder without agoraphobia has been productive of occupational and social impairment with reduced reliability and productivity.   

2.  Throughout the appeal period, the Veteran's PTSD and panic disorder without agoraphobia has not been productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to February 14, 2017, the criteria for an initial rating to 50 percent for PTSD, panic disorder without agoraphobia have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).  

2.  Throughout the appeal period, the criteria for an initial rating in excess of 50 percent for PTSD, panic disorder without agoraphobia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 30 percent rating when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 
A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to his service-connected psychiatric conditions where it is not possible to separate the symptoms.  
As noted above, in a March 2011 rating decision, the RO granted service connection for the Veteran's psychiatric disorder, diagnosed as PTSD, chronic and panic disorder without agoraphobia, rated 30 percent disabling, effective December 20, 2010.  A September 2017 rating decision granted an increased (50 percent) rating for the disorder, effective February 14, 2017.  The Veteran contends that he is entitled to initial ratings in excess of his currently assigned staged ratings.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

After a review of the evidence of record, the Board finds that the Veteran's diagnosed psychiatric disorder has been productive of symptoms such as panic attacks, anxiety, lost interest in previously enjoyed activities (e.g., hunting, going to firing range), exaggerated startle response, feelings of detachment from others, irritability, hypervigilance, sleep impairment, difficulty with memory/concentration.  See September 2010 Mental Health Initial Evaluation Note; March 2011 Primary Care Nursing Note; May 2011 Mental Status-Examination from J. R. A. Jr., M.A.; and February 2011, April 2012, and February 2017 VA examination reports.  Throughout the pendency of the appeal, the Veteran's disability picture has essentially been consistent.  The preponderance of the evidence demonstrates that the Veteran's psychiatric disorder has approximated the criteria for an initial 50 percent rating for the entire appeal period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

However, the preponderance of the evidence is against finding an initial rating in excess of 50 percent is warranted during any period of the appeal.  The evidence of record does not show occupational and social impairment with deficiencies in most areas.  Notably, there is no evidence of suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), or inability to establish and maintain effective relationships.  

Examination reports consistently show that the Veteran's general appearance is clean, neatly groomed, and appropriately dressed.  His speech, thought process, and thought content were normal.  Although at times his mood was anxious, his affect was appropriate, attention was intact, and he was oriented to person, time and place.  Hallucinations, delusions, obsessive/ritualistic behaviors, and suicidal/homicidal ideation were consistently denied.  The Veteran has been married on several occasions, has remained in contact with his children, and reportedly has close friends.  See September 2010 Mental Health Initial Evaluation Report; March 2011 Primary Care Nursing Note; May 2011 Mental Status-Examination from J. R. A. Jr., M.A.; and VA Examination Reports dated in February 2011, April 2012, and February 2017.  It is noted that in 2012, the Veteran was noted to be irritable and have outbursts of anger.  Nonetheless, the Veteran's overall disability picture does not more nearly approximate the criteria for the assignment of a higher rating.  

Moreover, the evidence of record does not demonstrate total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger to himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss.  

The Board finds that prior to February 14, 2017 the assignment of a 50 percent rating is warranted and that a rating in excess of 50 percent is not warranted for any period during the appeal.  


ORDER

Prior to February 14, 2017, the assignment of an initial rating to 50 percent for PTSD with a panic disorder without agoraphobia is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.  

Throughout the entire appeal period, entitlement to an initial rating in excess of 50 percent rating for PTSD with a panic disorder without agoraphobia is denied.



REMAND

As noted above in the Introduction, the evidence of record demonstrates that a claim of entitlement to a TDIU has been raised.  See VA examination reports dated in 2012 and 2017.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to TDIU is before the Board.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and appropriate notice for a claim for entitlement to TDIU.  

2. Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file.  

3. Invite the Veteran to submit statements from himself as well as other individuals who have first-hand knowledge of the impact of the Veteran's service-connected disabilities on his ability to obtain and retain employment.  

4. After completing the above and associating any outstanding treatment records with the claims file, schedule the Veteran for any appropriate VA examination(s) to assess the affect his service-connected disabilities have on his employability.  The examiner(s) should comment on the impact the Veteran's service-connected disabilities have on his ability to function in an occupational environment, and describe the functional impairment.  All appropriate tests should be conducted.  

5. Thereafter, readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


